Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


2.	Claim(s) 1-10, 12-13 and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Missig et al. (US 2020/0356254).
Claims 1, 16, Missig discloses a display apparatus comprising circuitry configured to: display a table on a screen (Fig. 6A); acquire, from a memory, an attribute (font-based test, handwritten entry menu,  content entry palette, Abstract) associated with the table:  receive handwritten data input to the table by a user operation (Figs. 6B, 6C, 6D); and convert the handwritten data into a character string  as to have an appearance in accordance with the attribute associated with the table (FIGS. 6A-6YY illustrate exemplary ways in which an electronic device converts handwritten inputs into font-based text [0207]. Abstract). 
Claim 2, Missig discloses determing an occurrence of a stroke input event in the table as input of the handwritten data to the table; and converts the handwritten data into the character string in accordance with the attribute, based on a determination of an elapse of a time from an end of the stroke input event (In some embodiments, after receiving the handwritten input (1194), in accordance with a determination that no additional handwritten input is received for a time threshold after an end of the handwritten input (e.g., 1 second, 2 seconds, 3 seconds, 5 seconds, etc.), the electronic device converts (1196) the handwritten input into font-based text in the space between the first and second portions of the first sequence of characters, such as in FIG. 10F (e.g., after handwritten input has ceased for a threshold amount of time, converting the handwritten input that has been inputted so far into font-based text. [0501]).
Claim 3, Missig discloses displaying a graphical representation (text entry field 602-1 – 602-9, Fig. 6A) for formatting the table on the screen;  and converts the handwritten data into the character string in accordance with the attribute, in response to selection of the graphical representation/text entry field  (In some embodiments, the size of the font-based text matches the size of the handwritten input and then the size of the font-based text is changed to match the default size for the text entry field. [0216]).
Claim 4, Missig discloses in a case where the table includes the handwritten data and another character string, the circuitry displays the another character string in accordance with the attribute associated with the table, in addition to the character string converted from the handwritten data, in response to the selection of the graphical representation for formatting the table (Figs. 6E 6G).
Claim 5, Missig disclose converting the handwritten data into the character string; and formatting the converted character string in accordance with the attribute  associated with the table (For example, the font-based text is Times New Roman with 12 point size or Axial with 10 point size, etc. [0215]), and displays the table including the character string having the appearance in accordance with the attribute associated with the table (Fig. 6H).
Claim 6, Missig discloses the attribute includes a font (For example, the font-based text is Times New Roman with 12 point size or Axial with 10 point size, etc. [0215]).
Claim 7, Missig discloses he attribute includes a font size (In some embodiments, the text is formatted using a particular font style. For example, the font-based text is Times New Roman with 12 point size or Axial with 10 point size, etc. [0215]).
Claim 8, Missig discloses the attribute includes a display, which inherently includes a background color. 
Claim 9, Missig discloses the attribute includes an alignment of the character string in a cell of the table (the size of the font-based text is changed to match the default size for the text entry field [0216]).
Claim 10, Missig discloses the attribute includes a setting indicating whether to automatically adjust a horizontal length of a cell of the table to match a size of the character string in the cell ( In some embodiments, creating a new line of text comprises vertically increasing the size of the text entry field to accept further handwritten inputs (e.g., optionally based on the size of the handwritten input). For example, as shown in FIG. 6BB, a user input is detected selecting pop-up 618 by stylus 203 for creating (e.g., inserting) a new line of text. In some embodiments, as a result of the user input, text entry field 612-2 expands its lower boundary downwards to create a line of text for the user to provide further handwritten inputs, as shown in FIG. 6CC. [0231]).
Claim 12, Missig discloses determining an occurrence of a stroke input event in the table as input of the handwritten data to the table: and wherein the attribute includes a setting indicating whether to automatically convert the handwritten data into the character string in response to an elapse of a time from an end of the stroke input event (In some embodiments, after receiving the handwritten input (1194), in accordance with a determination that no additional handwritten input is received for a time threshold after an end of the handwritten input (e.g., 1 second, 2 seconds, 3 seconds, 5 seconds, etc.), the electronic device converts (1196) the handwritten input into font-based text in the space between the first and second portions of the first sequence of characters, such as in FIG. 10F (e.g., after handwritten input has ceased for a threshold amount of time, converting the handwritten input that has been inputted so far into font-based text. [0501]).
Claim 13, Missig discloses displaying a setting screen to receive a set value of the attribute; and receiving the set value input on the setting screen (For example, the font-based text is Times New Roman with 12 point size or Axial with 10 point size, etc. [0215]. In some embodiments, the size of the font-based text matches the size of the handwritten input and then the size of the font-based text is changed to match the default size for the text entry field (e.g., the size is changed after an animation changing the handwriting input to the font-based text). [0216])

3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


4.	Claim(s) 10, 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Missig et al. in view of Beller (US 2019/0005352).
Claim 10, Missig does not but Beller teaches indicating whether a cell of the table is a title cell (Top cells of Fig. 5A). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include Beller’s teaching in the invention of Missig because handwritten table can be inputted in Missig’s display apparatus. 
Claims 14, 15, Missig teaches a display apparatus comprising circuitry configured to: display a table on a screen (Fig. 6A); acquire, from a memory, an attribute (font-based text, handwritten entry menu,  content entry palette, Abstract) associated with the table:  receive handwritten data input to the table by a user operation (Figs. 6B, 6C, 6D); and convert the handwritten data into a character string  as to have an appearance in accordance with the attribute associated with the table (FIGS. 6A-6YY illustrate exemplary ways in which an electronic device converts handwritten inputs into font-based text [0207]. Abstract).
	Missig does not but Beller teaches a server configured to receive from the display apparatus the converted character  string and data of the table (Each of these components (104, 108, 110) may be located on the same computing device (e.g., personal computer (PC), laptop, tablet PC, smart phone, multifunction printer, kiosk, server, etc.) or on different computing devices connected by a network of any size having wired and/or wireless segments. [0015]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Beller’s teaching in the invention of Missig because Beller teaches a personal computer (PC), laptop, tablet PC, smart phone, multifunction printer, kiosk, or server can be used [0015].

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS CHOW whose telephone number is (571)272-7767. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on (571) 272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOON Y CHOW/Primary Examiner, Art Unit 2627